          Case 1:19-cv-00078-CCB Document 23 Filed 11/05/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

                                                *
 SAQIB ALI,
                                                *
                   Plaintiff,
                                                * No. 1:19-CV-00078-CCB
          v.
                                                *
 LAWRENCE HOGAN, et al.,
                                                *
                   Defendants.
      *        *   *    *       *   *   *   *   *   *   *   *   *     *   *    *    *

                            JOINT MOTION TO EXTEND TIME

       Pursuant to Fed. R. Civ. Pro. 6(b) and Local Rule 105.9, and in light of the press of

unrelated litigation, court appearances, and other business, the parties jointly request that

the Court amend the date by which the defendants must respond to the First Amended

Complaint under Rule 15(a)(3) and set further dates accordingly, as follows:

       Defendants’ response to the First Amended Complaint: November 26, 2019;

       Plaintiff’s response to Defendants’ filing: January 9, 2020;

       Defendants’ reply: January 30, 2020.

       No extensions have been requested previously with respect to these filings.
         Case 1:19-cv-00078-CCB Document 23 Filed 11/05/19 Page 2 of 3




                                          Respectfully submitted,

/s/ Lena F. Masri                         /s/ Adam D. Snyder
__________________________                ___________________________
LENA F. MASRI (D. Md. # 20251)            ADAM D. SNYDER
lmasri@cair.com                           Assistant Attorney General
GADEIR I. ABBAS (D. Md. # 20257)*         Bar No. 25723
gabbas@cair.com                           Office of the Attorney General
JUSTIN SADOWSKY (D. Md. # 21028)          200 Saint Paul Place, 20th Floor
jsadowsky@cair.com                        Baltimore, Maryland 21202
CAROLYN M. HOMER (D. Md. # 20409)         (410) 576-6398
chomer@cair.com                           (410) 576-6955 (facsimile)
CAIR Legal Defense Fund                   asnyder@oag.state.md.us
453 New Jersey Ave., SE
Washington, DC 20003                      Attorney for Defendants
Phone: (202) 742-6420
Fax: (202) 488-0833

*Licensed in VA, not D.C.
Practice limited to federal matters

Attorneys for Plaintiff

November 5, 2019




                                      2
        Case 1:19-cv-00078-CCB Document 23 Filed 11/05/19 Page 3 of 3




                            CERTIFICATE OF SERVICE

       I hereby certify that on March 11, 2019, the foregoing document was filed with the
Clerk of the Court and served on all counsel of record electronically through the Court’s
CM/ECF system.

                                           /s/ Adam D. Snyder
                                         Adam D. Snyder




                                           2
